 1

 2
                            UNITED STATES DISTRICT COURT
 3                         WESTERN DISTRICT OF WASHINGTON
                                     AT SEATTLE
 4
       PICTURE PERFECT FILM ASSETS,
 5
                             Plaintiff,
 6                                                       C16-1893 TSZ
           v.
 7                                                       MINUTE ORDER
       THE MacLAREN ART CENTER, et al.,
 8
                             Defendants.
 9
          The following Minute Order is made by direction of the Court, the Honorable
10
     Thomas S. Zilly, United States District Judge:
11            (1)    By Minute Order entered December 18, 2018, docket no. 112, the parties
     were directed to file a Joint Status Report by January 8, 2019, summarizing and providing
12   copies of any decisions issued in the related proceedings by the Ontario Superior Court of
     Justice, and indicating whether the settlement between plaintiff and The MacLaren Art
13   Center (“MAC”) was reached before or after such decisions. No Joint Status Report was
     timely filed. Instead, plaintiff and MAC filed a stipulation (improperly noted as a
14   motion), docket no. 113, dismissing plaintiff’s claims against MAC with prejudice. No
     order is required to effectuate this dismissal, see Fed. R. Civ. P. 41(a)(1)(A)(ii), and the
15   Clerk is DIRECTED to terminate MAC as a defendant in this matter (and to terminate the
     stipulation, docket no. 113, as a motion). The Court further defers ruling on whether to
16   lift the stay of this action, and plaintiff is DIRECTED to show cause, on or before
     February 8, 2019, why this case should not be dismissed without prejudice for failure to
17   file the status report required by the previous Minute Order, docket no. 112.

18          (2)    The Clerk is directed to send a copy of this Minute Order to all counsel of
     record.
19
            Dated this 10th day of January, 2019.
20

21                                                    William M. McCool
                                                      Clerk
22
                                                      s/Karen Dews
23                                                    Deputy Clerk

     MINUTE ORDER - 1
